Title: From Thomas Jefferson to the County Lieutenants of Chesterfield and Dinwiddie, 18 February 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
Richmond Febry. 18. 1781

Not knowing where the very rapid march of Ld. Cornwallis may terminate, I think it necessary to desire that every man of your Militia who has a firelock or for whom one can be procured by impressing or otherwise be immediately embodied under proper Officers. I do not herein give orders for their march because you are so convenient that you can without it’s causing but little delay give me notice when your men are embodied, and I may then give you orders suited to the actual situation of things at the time. I am with much respect Sr. &c.
